          Case 2:19-cv-00242-ECM Document 19 Filed 04/15/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

CHARLES L. BURTON, JR.,

                     Plaintiff,                         No. 2:19-cv-242-ECM

                        v.

JEFFERSON DUNN, Commissioner, Alabama                  CAPITAL CASE
Department of Corrections,

                    Defendant.

                                  ATTORNEY ANNA THOMPSON
                                    NOTICE OF APPEARANCE

        Attorney Anna Thompson of Arnold & Porter Kaye Scholer LLP hereby files this Notice

of Appearance as counsel of record for Plaintiff Charles L. Burton, Jr., and requests that the

Clerk copy the undersigned counsel on all subsequent correspondence and documents that are

filed in this Court for the subject case.


                                                  Respectfully submitted,

                                                  s/ Anna Thompson_______
                                                  Anna Thompson
                                                  Virginia Bar No. 77392
                                                  ARNOLD & PORTER
                                                   KAYE SCHOLER LLP
                                                  601 Massachusetts Ave., NW
                                                  Washington, DC 20001
                                                  202-942-5000
                                                  Anna.thompson@arnoldporter.com

                                                  Counsel for Charles L. Burton, Jr.

April 15, 2019
         Case 2:19-cv-00242-ECM Document 19 Filed 04/15/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I, Anna Thompson, do hereby certify that a true and correct copy of the foregoing has

been served by first-class U.S. Mail on April 15, 2019 on:


Commissioner Jefferson Dunn
Alabama Department of Corrections
301 S. Ripley Street
Montgomery, AL 36130-1501


                                            s/ Anna Thompson______

                                            Counsel for Charles L. Burton, Jr.
